                            UNITED STATES DISTRICT COURT
                              SOUTHERN DISTICT OF OHIO
                                 WESTERN DIVISION


DAVID DURHAM,                                                 Case No. 1:18-cv-91
      Plaintiff,                                              McFarland, J.
                                                              Litkovitz, M.J.
               vs.

DETECTIVE JERRY NIFFENEGGER, et. al.                           ORDER
     Defendants.

       This matter is before the Court on plaintiff David Durham’s motion to compel (Doc. 80).

The Court’s Standing Order, at §§ I.D.2-3, sets forth its procedures regarding motions relating to

discovery. The Court does not entertain discovery motions until the parties have satisfied those

procedures. First, the parties must attempt to resolve the dispute by extrajudicial means, which

the Court defines to include both in-writing and telephonic efforts. See Fed. R. Civ. P. 37(a)(1);

S.D. Ohio Civ. R. 37.1. If unsuccessful, the parties are to contact the Court’s Courtroom Deputy

to schedule an informal discovery conference.

       Plaintiff’s motion (Doc. 80) is therefore STRICKEN. Plaintiff is ORDERED to comply

with the Court’s Standing Order as referenced herein.

       IT IS SO ORDERED.


         4/28/2021
Date: _________________________                      __________________________________
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge
